Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Response to Arguments
	Claim Rejections - 35 USC § 103
Claims 58, 59, 65, 70, 73, 79, and 84-85 remain rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (Journal of Proteome Research, 2011, 10: 2359-2376) in view of Nolen et al (PLOS, 2014, 9(4): 1-11), Conradt et al (Neoplasia, 2011, 13(11):1026-1034), Crane et al (Journal of Clinical Oncology, 2011, 29(22): 3037-3043), Etzioni et al (Nature Reviews, 2003, 3: internetti pages 1-10) and Mercer (Immunol Ser, 1990, 53: 39-54).
Pan et al teaches a method comprising measuring (at substantially the same time or in a stepwise manner) levels of CA19-9 antigen, TIMP1 antigen, or LRG1 antigen in a biological sample from a patient wherein elevated amounts (relative to a reference patient or group that does not have PDAC, including patients with pancreatitis) of the antigens classifies the patient as having pancreatic ductal adenocarcinoma (PDAC) (Figure 5 and Table 1, in particular). A patient having PDAC is a patient “susceptible to” PDAC. The method of Pan et al comprises inclusion of patient history information wherein the history information is as having pancreatic ductal adenocarcinoma or not having pancreatic ductal adenocarcinoma (Table 1, in particular). The method of Pan et al further comprises administering an alternate diagnostic test for a patient assigned as having pancreatic ductal adenocarcinoma wherein the test is assaying biomarkers in addition to CA19-9 antigen, TIMP1 antigen, and LRG1 antigen (see Table 1, in particular). Pan et al further identifies CA19-9 as “the current gold standard for a pancreatic cancer blood test” and “the only available clinical pancreatic cancer blood biomarker approved by the FDA” (Abstract and page 2370, in particular). Pan et al detects biomarkers using an ELISA (page 2361, in particular). 
Pan et al does not specifically teach administering a targeted therapy to a patient with PDAC identified by measuring elevated levels of CA 19-9 antigen, TIMP1 antigen, and LRG1 antigen PDAC biomarkers of Pan et al in a sample from said patient.  However, these deficiencies are made up in the teachings of Nolen et al, Conradt et al, Crane et al, Etzioni et al, and Mercer.
	Nolen et al demonstrates the method of Pan et al comprising detecting CA 19-9 in serum would provide a diagnosis of PDAC a year prior to clinical diagnosis of PDAC (Figure 2, in particular), which would be “at or before the borderline resectable stage or at the resectable stage” (as recited by instant claim 70). Pages 3 and 7 of Nolen et al further teach numerous studies that effectively detect PDAC using a biomarker panel comprising CA19-9, including a 3-marker panel comprising CA19-9 and TIMP1 that classifies pancreatic cancer from benign pancreatic disease with a sensitivity of 76% and a specificity of 90%.
Figure 2 of Nolen et al demonstrates CA19-9 is significantly elevated 12+ months prior to diagnosis of PDAC.
Conradt et al teaches the “targeted therapy” erlotinib was the first drug approved by the FDA for treatment of advanced PDAC in combnation with gemcitabine (page 1027, in particular). Conradt et al further teaches patients with PDAC therapeutically benefit from administration of gemcitinib in combination with the “targeted therapy” erlotinib (Abstract, in particular). 
Crane et al teaches patients with PDAC therapeutically benefit from administration of a therapy comprising “targeted therapy” cetuximab (Abstract, in particular).
Etzioni et al teaches motivation for early detection of tumor markers in order to detect tumors before they spread and become incurable (page 1 and Table 1, in particular). Etzioni et al further teaches that the power of combining multiple tumor markers for diagnosis to improve specificity and sensitivity has been known in the art (Box 2, in particular). Mercer teaches that the use of multiple markers to create a panel of tumor markers for diagnosis in order to improve sensitivity and specificity is known (page 39, in particular). Mercer teaches the use of multiple markers for cancer diagnosis is known and provides significant gains in sensitivity for diagnosis (page 43, in particular). Therefore, methods using multiple markers gain the advantages of early diagnosis, increased sensitivity and increased specificity of diagnosis. 
One of ordinary skill in the art would have been motivated with an expectation of success to use CA19-9, TIMP1, and LRG1 as PDAC biomarkers to detect a subject with PDAC and therapeutically treat said subject (“using CA19-9, TIMP1, and LRG1 for treatment”) by performing a combined method comprising using an ELISA to detect CA19-9 antigen, TIMP1 antigen, and LRG1 antigen PDAC biomarkers of Pan et al in a biological sample from just any subject at high risk for PDAC and/or suspected of having PDAC (including a subject that (a) is over age 50 years with new-onset diabetes mellitus, (b) has chronic pancreatitis, (c) has been incidentally diagnosed with mucin-secreting cysts of the pancreas, or (d) is “asymptomatic kindred” of (a), (b), or (c)) and diagnose said subject as having PDAC when the biomarkers are elevated (relative to a reference patient or group that does not have PDAC as taught by, Pan et al) and then administer just any known treatment that has demonstrated therapeutic benefit in subjects with PDAC (including treatments of Conradt et al and/or Moore et al) to subjects diagnosed with PDAC because Pan et al teaches CA19-9 antigen, TIMP1 antigen, and LRG1 antigen are PDAC biomarkers that are elevated in subjects with PDAC and subjects with PDAC predictably benefit from treatments that have been demonstrated to show therapeutic benefit in subjects with PDAC. In regards to said subject having been diagnosed based on having elevated levels of CA19-9 antigen, TIMP1 antigen, and LRG1 antigen, one would have been motivated to use said combination of markers because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. Further, in a non-precedential decision, the BPAI stated that “…the ordinary artisan would have been motivated to test multiple proteins in order to confirm the diagnosis based on a single protein. Such a combination is merely a “predictable use of prior art elements according to their established functions.”…” (see page 14 of Appeal No 2012008274). Further, the BPAI acknowledges Mercer teaches that “the use of multiple markers for cancer diagnosis provides significant gains in sensitivity for diagnosis” provides a reason to have use a combination of known markers and that Mercer teaches it was known in the art that utilizing more than one marker for diagnostic detection increases sensitivity (see Appeal 2018-008269).
The cited references clearly teach CA19-1 antigen, TIMP1 antigen, and LRG1 antigen predictably function as PDAC markers:
Regarding CA19-9 antigen: 
Figure 5 of Pan et al teaches CA19-9 is elevated in PDAC samples as compared to chronic pancreatitis controls (CP).
Page 2370 of Pan et al teaches CA19-9 is “the only available clinical pancreatic cancer blood biomarker approved by the FDA” and indicates others have seen more robust results with CA19-9.
The Abstract of Pan et al describes CA19-9 as “the current gold standard for pancreatic cancer blood test.”
Page 3 of Nolen et al teaches CA19-9 detects PDAC at a sensitivity of 79% and a specificity of 82% in symptomatic individuals.
Pages 3 and 7 of Nolen et al teach numerous studies that effectively detect PDAC using a biomarker panel comprising CA19-9, including numerous 3-marker panels of Brand et al (Clinical Cancer Research, 2011, 17: 805-816; IDS 2/17/21) comprising CA19-9 and TIMP1 that classify pancreatic cancer from benign pancreatic disease with a sensitivity of about 76% and a specificity of 90%. Brand et al further teaches CA19-9 levels as being elevated in PDAC as compared to heathy (57% sensitivity at 90% specificity) and benign (56.4 sensitivity at 90% specificity) controls.
Figure 2 of Nolen et al demonstrates CA19-9 is significantly elevated 12+ months prior to diagnosis of PDAC. From Figure 2 of Nolen et al:
		
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding TIMP1 antigen: 
Page 3 of Nolen et al teaches TIMP1 has been included in a 3-marker panel comprising CA19-9 that classifies pancreatic cancer from benign pancreatic disease with a sensitivity of 76% and a specificity of 90%.
Figure 4 and Table 1 of Pan et al teach TIMP1 is elevated in PDAC samples as compared to normal controls (NL) and chronic pancreatitis controls (CP). Figure 4 of Pan et al:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding LRG1: 
Table 1 of Pan et al teaches LRG1 is elevated in PDAC samples as compared to normal controls (NL) and chronic pancreatitis controls (CP). 
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 7/12/22, Applicant argues the rejection should be withdrawn because the cited references do not teach or suggest using CA 19-9, TIMP1, and LRG1 for treatment or prevention of PDAC. 
	The amendments to the claims and the arguments found in the Reply of 7/12/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that the rejection should be withdrawn because the cited references do not teach or suggest using CA 19-9, TIMP1, and LRG1 for treatment or prevention of PDAC, the examiner disagrees. The cited references, for the reasons stated above, render obvious a combined method that uses recited markers “for treatment” in that the markers are used to identify subjects with PDAC for therapeutic treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642